Opinion by
Tilson, J.
It was stipulated that certain of the hats in question are the same as those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664) and others the same in all material respects as those-involved in United States v. Armand Schwab (30 C. C. P. A. 72, C. A. D. 218). In accordance therewith’ the hats in question imported or withdrawn for consumption prior to the effective date of the Netherlands Trade Agreement (T. D. 48075) were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5) and those imported or withdrawn for consumption subsequent to the said date were held dutiable at 12)4 percent under paragraph 1504 (b) (5) and T. D. 48075, following said C. D. 664; others similar to those involved in said C. A. D. 218 were held dutiable at 25 percent under paragraph 1504 (b) (1). Protest sustained to this extent.